Citation Nr: 0012255	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to earlier effective dates for the award of 
disability compensation for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated March 24, 1999, 
the Board denied the appellant's claim seeking entitlement to 
earlier effective dates for the award of disability 
compensation for his PTSD.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In October 1999, counsel for the 
appellant and VA filed a "Joint Motion for Remand and to 
Stay Further Proceedings" pending a ruling on the motion.  
An Order of the Court dated in October 1999 granted the 
motion and vacated the Board's decision of March 24, 1999.  
The case was remanded for further development, readjudication 
and disposition in accordance with the Joint Motion for 
Remand, as adopted by the Order of the Court.


FINDINGS OF FACT

1.  The date of receipt of the appellant's reopened claim for 
service connection for PTSD was March 4, 1994.

2.  In July 1996, the RO granted service connection for PTSD 
and assigned a 30 percent rating for the disorder effective 
from March 4, 1994, the date of receipt of his reopened 
claim.

3.  During the lengthy appeals period that followed the grant 
of service connection for PTSD, the RO received new and 
material evidence concerning the level of severity of the 
appellant's PTSD and accordingly, issued rating decisions 
awarding increased disability compensation, from 30 to 50 
percent in July 1997, effective from January 8, 1997, and 
from 50 to 100 percent, effective from February 26, 1998.
4.  The medical findings that supported the RO's grant of a 
50 percent rating were not shown prior to January 8, 1997, 
under either the old or revised rating criteria of 38 C.F.R. 
Part 4.

5.  The medical findings that supported the RO's grant of a 
100 percent rating were not shown prior to February 26, 1998, 
under either the old or revised rating criteria of 38 C.F.R. 
Part 4.


CONCLUSIONS OF LAW

1.  The award of disability compensation at the 30 percent 
level for the appellant's PTSD prior to March 4, 1994, is not 
warranted.  38 U.S.C.A. §§ 1155, 5110(a) (West 1991); 
38 C.F.R. §§ 3.400(b)(2), (r), Part 4, Diagnostic Code 9411 
(1996), (1999).

2.  The award of increased disability compensation from 30 to 
50 percent for the appellant's PTSD prior to January 8, 1997, 
is not warranted.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 
1991); 38 C.F.R. § 3.400(o), (q)(1)(i), and Part 4, 
Diagnostic Code 9411 (1996), (1999).

3.  The award of increased disability compensation from 50 to 
100 percent for the appellant's PTSD prior to February 26, 
1998, is not warranted.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o), (q)(1)(i), and Part 4, 
Diagnostic Code 9411 (1996), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

A "Statement in Support of Claim," VA Form 21-4138, signed 
by the appellant and received on March 4, 1994, was accepted 
by the RO as a reopened claim seeking entitlement to service 
connection for PTSD.  Prior to receipt of this claim, service 
connection for PTSD was denied by the Board in August 1986.  
In connection with his reopened claim, the RO reviewed a 
statement from Daniel M. Scarbrough, M.D., that was submitted 
along with the appellant's claim, and the report of a VA 
psychiatric examination conducted in August 1994.  
Dr. Scarbrough's statement indicated that he examined the 
appellant on March 1, 1994, and diagnosed PTSD based on 
"anxiety nightmares."  No details concerning the content of 
the appellant's nightmares were provided.  Dr. Scarbrough 
further noted that the appellant's prognosis was poor.  The 
report of the August 1994 VA psychiatric examination 
indicated that the appellant was diagnosed with generalized 
anxiety disorder, rule out PTSD, and that he had a Global 
Assessment of Functioning (GAF) score of 80.  A GAF score of 
80 represents no more than slight impairment in social and 
occupational functioning and if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).

The RO denied service connection for PTSD by rating decision 
in October 1994 on the basis that a diagnosis for this 
disorder was not established on the aforementioned VA 
examination.  The appellant perfected an appeal regarding 
this issue with the filing of a substantive appeal in August 
1995.  At that time, he requested a personal hearing before a 
hearing officer at the RO.  A hearing was held on January 11, 
1996, and a transcript of the hearing is of record.  The 
hearing was very brief (three minutes) because the hearing 
officer concluded that the appellant should be examined to 
determine whether he had PTSD after conceding that his 
Vietnam combat experiences constituted a verified stressor 
for purposes of the claim.

Subsequently, while his appeal of the denial of service 
connection of PTSD was pending before the hearing officer, 
the RO received VA outpatient treatment reports dated in 
June-July 1995, and the report of a VA psychiatric 
examination conducted in May 1996.  The outpatient reports 
noted that the appellant was being treated at the Tuscaloosa-
VA Medical Center (VAMC) for PTSD.  The June 1995 report 
indicated that although he was experiencing PTSD-type 
symptomatology (intrusive thoughts, nightmares, flashbacks, 
etc.), he was not on heavy doses of psychotropic medications.  
In addition, it was noted that he was still working, although 
the on-the-job noise was evidently making it difficult for 
him to continue.  The July 1995 report noted that his 
medications (Elavil, 100 mgs.) were renewed.

The May 1996 VA psychiatric examination resulted in a 
diagnosis of PTSD based on the appellant's Vietnam stressors 
for which the examiner stated "[his] current level of 
social, vocational, and industrial adjustment appears to be 
at risk."  A GAF score was not provided.  However, on the 
mental status examination summary it was noted, "[t]he 
veteran's affect is profoundly [constricted] and reflects 
emotional numbing to a significant degree.  He notes that he 
suffers from war related nightmares and markedly disturbed 
sleep.  One particularly difficult stressor which will bring 
on flashbacks is lightning because 'it reminds me of 
artillery fire.'"

On the basis of these findings, the RO issued a rating 
decision in July 1996 that granted service connection for 
PTSD and assigned a 30 percent rating for the disorder 
effective from March 4, 1994, the date of receipt of his 
reopened claim.

Thereafter, a "Statement in Support of Claim," VA Form 21-
4138, signed by the appellant and received on January 8, 
1997, was accepted by the RO as a claim seeking an increased 
rating above 30 percent for his PTSD.  Evidence reviewed by 
the RO in conjunction with this claim included additional VA 
outpatient treatment reports dated from January 1996 to 
January 1997, and the report of a VA psychiatric examination 
conducted in March 1997.  The outpatient reports indicated 
that he was seen for counseling every other month between 
March 1996 and January 1997 for control of his PTSD.  A 
counseling report dated January 6, 1997 noted that he was 
experiencing a difficult time during the holiday season - not 
spending anytime with his girlfriend, although he did give 
her a Christmas gift, and ruminating over his failed 
marriage.  The diagnostic impression was PTSD, chronic, 
delayed, with exacerbation of symptoms with holiday season, 
and trauma anniversary of worst time in Vietnam.  It also was 
noted that his symptoms may have been exacerbated due to a 
change in his medications.  Further, it was noted that he had 
not been able to function in the workplace for some time, and 
at that point, he was not functioning effectively in his 
community and interpersonal relationships.

The March 1997 VA psychiatric examination resulted in a 
diagnosis of PTSD, chronic, severe, now with increased levels 
of nightmares and sleep disturbances.  The examiner stated 
"[t]he veteran's current level of vocational, social, and 
industrial adjustment is seriously impaired.  GAF equals 
41."  A GAF score of 41 under the DSM IV criteria represents 
serious symptoms (e.g., suicidal ideations, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  While the 
appellant did not have any reported "serious symptoms" at 
the time of the 1997 examination, it was noted that he was 
socially isolated and that he had recently left his last job 
at a salvage plant because of a dispute with the owner.  He 
stated that he had been employed in that capacity for one 
year.

On the basis of these findings, the RO issued a rating 
decision in July 1997 that increased his disability rating 
for PTSD from 30 to 50 percent under Diagnostic Code 9411, 
effective from January 8, 1997, the date he filed his VA Form 
21-4138 claiming that he was entitled to a rating above 30 
percent for his PTSD.  In July 1997, the appellant filed a 
notice of disagreement in response to the RO's grant of a 50 
percent rating for his PTSD.  He indicated that his condition 
had worsened to the point where the medication he took for 
his PTSD would not still not enable him to function.

Prior to the issuance of a statement of the case, the RO 
received additional outpatient reports from the Tuscaloosa-
VAMC dated in June and October 1997.  The report dated June 
2, 1997, indicated that he had a very bad previous night with 
nightmares about his Vietnam combat experiences.  His 
nightmares were apparently triggered by seeing the handle of 
a gun that his father had purchased the day before.  He 
stated that he avoided being around guns, but admitted that 
he kept one in his home.  In addition, the appellant reported 
that he planned to marry a woman who he had been together 
with for three years and who he had married for three days 
before having it annulled.  He stated that he had prayed over 
this decision with the help of fellow members of his church.  
With regard to employment, the appellant stated that he could 
not handle working again due to the problems he was having 
with low self esteem, especially after he got married.  It 
also was noted that he did not self-medicate with drugs or 
alcohol and that he was compliant with his psychotropic 
medication regimen (paxil, clonazepam, and lorazepam).  The 
diagnostic impression based on these findings was PTSD, 
chronic, with ongoing depression, anxiety, hyperarousal, 
irritability, survivor guilt, frequent intrusive thoughts of 
Vietnam, and disrupted sleep with nightmares.

The appellant was next seen in the clinic on October 8, 1997, 
for a regularly scheduled medication management visit.  At 
that time, he reported having increased sleep disturbance 
manifested by an early awakening pattern.  He also reported 
having continued problems with nightmares, although his 
overall sleep had improved with his current medications.  
Flashbacks and intrusive thoughts of his Vietnam experiences 
remained a continuing problem, however.  Notwithstanding 
these difficulties, the appellant reported that he prided 
himself on not showing any distress and he admitted that 
doing so helped him to be as pleasant as possible to anyone 
he came into contact with.  Regarding his personal life, the 
appellant reported that he was in a supportive relationship 
and that he planned to marry later in the year.  He described 
his fiancée as very understanding and because she had known 
him for many years, he stated that he could talk to her about 
his feelings.  Nevertheless, it was reported that his PTSD 
continued to cause interpersonal strife, including an 
incident the past summer in which he broke off his engagement 
for several weeks.  This ended, however, because he found 
their separation intolerable.  Regarding employment, it was 
reported during this visit that he remained unable to 
maintain gainful employment because of his PTSD symptoms, as 
well as due to disability caused by his service-connected 
shell fragment wound.  He reported that he was distressed by 
his inability to work due to his strong belief in being self-
supportive, and he stated that he continued to look for 
suitable employment despite his disabilities.  In fact, the 
appellant reported that because of his concerted efforts to 
be pleasant and to express his strong Christian beliefs 
through his behavior and outlook, he had repeatedly gained 
brief employment in the past few years, only to be absolutely 
unable to function in a workplace setting.
Based on these findings, the diagnostic impression noted on 
October 8, 1997, was PTSD, chronic, with ongoing severe 
anxiety and hyperarousal symptoms, as well as some increased 
vegetative signs of depression; irritability, survivor guilt, 
and recurrent intrusive thoughts of Vietnam.  In addition, it 
was stated that his symptoms caused him to be unable to 
maintain a substantially gainful occupation.  For treatment 
purposes, his paxil was increased to 40 mgs. at bedtime.

The appellant filed a VA Form 21-8940 requesting a total 
rating based on individual unemployability in October 1997 
which indicated that he last worked full time in August 1996 
doing manual labor and that he was self employed through 1997 
doing contract painting.  He indicated that he stopped 
painting because he could not handle the contacts with the 
public or the heights.  A VA Form 21-4192 received in 
November 1997 from his former employer indicated that he 
voluntarily quit in August 1996 following a dispute with 
another employee.

Based on the above, the RO issued a rating decision in 
January 1998 that denied an increased evaluation above 50 
percent for his PTSD and which denied entitlement to a total 
rating on the basis of individual unemployability.  The 
appellant did not perfect an appeal regarding the individual 
unemployability claim and therefore, that matter is not 
presently before the Board.

However, in March 1998, while the increased rating claim was 
pending on appeal, the appellant submitted additional VA 
outpatient treatment reports dated from January 1996 to 
February 1998.  These reports included verbatim copies of the 
above-cited outpatient reports dated in June and October 
1997.  The report dated January 22, 1996, indicated that he 
was seen for a medication refill.  The report noted that he 
was not staying actively involved in his treatment program 
and that he was temporarily working in a lumbar yard.  The 
impression was PTSD.  He was next seen on March 22, 1996, at 
which time it was noted that he was generally doing well.  
The diagnostic impression was PTSD, chronic, delayed, with 
depressive symptoms.  It was noted that the appellant was 
naïve about PTSD and that he tended to feel embarrassed by 
his symptoms to the extent that he believed he was not 
learning enough about God when he had an exacerbation of his 
symptoms.  Additional clinic visit reports dating in the 
March 1996 to January 1997 period were as previously 
described above concerning visits every other month to renew 
his medications.  After October 1997, he was seen next seen 
in the clinic on January 13, 1998, at which time he reported 
no complaints.

The appellant was next seen on February 26, 1998, for 
medication management.  At that time, it was noted that he 
was subdued and was again having trouble related to trauma 
anniversary.  According to the appellant, February 21, 1969, 
was the day his friend Sgt. A. B. Calloway was killed in 
action in Vietnam.  The appellant reported that he was having 
continuing problems with interpersonal relationships; he 
ended the relationship with the woman previously described 
above, apparently calling off their marriage plans.  
Regarding employment, the appellant was still unemployed on a 
full-time basis since 1996 when he walked off the job due to 
a dispute with another employee.  He stated that his problems 
with not being able to work affected his self-esteem a great 
deal because his belief in self-sufficiency was a measure of 
worth.  On the day of the outpatient visit, the appellant 
reported that he was isolating himself in his apartment for 
3-4 days at a time, and he described markedly diminished 
participation in social activities, feelings of estrangement 
from others, and restricted range of affect.  He stated, 
"[e]verywhere I go, I go by myself."  He also stated that 
even when he was dating, he did not go out on dates.  In 
addition, he described ongoing efforts to avoid thoughts, 
feelings, or conversations associated with his trauma.  He 
showed numbing of emotional responsiveness, with flattened 
affect.  He stated that he had no friends, other than his 
relationship with God.

On February 26, 1998, the appellant also showed severe 
hyperarousal and hypervigilence to the point of paranoia 
regarding people in general.  His symptoms of hyperarousal 
included problems with sleeping, irritability and anger 
outbursts, with resulting difficulties concentrating and with 
exaggerated startle response at unexpected stimuli.  The 
appellant reported that he shocked people with the degree of 
detail he would notice in his environment, e.g., noticing 
what people were doing with their hands.  He also engaged in 
behaviors such as warning his grandchildren of strange cars 
in the neighborhood and other strange behaviors like giving 
all of his children weather radios in order to be forewarned 
of weather dangers.  It also was reported that the appellant 
used his religious beliefs to deal with his symptoms, 
including frequently quoting scripture and turning to 
spirituality to deal with the material world.  The session 
was in fact interrupted when the appellant hit the ground 
upon hearing about a tornado.  He stated that he was not 
concerned as he had prayed for his safety.

Based on these findings, the diagnosis reported on February 
26, 1998, was PTSD, chronic, with ongoing severe anxiety, 
depression, hyperarousal, irritability, anger outbursts, 
sleep disturbance, survivor guilt, and recurrent intrusive 
thoughts, with exacerbation of symptoms related to trauma 
anniversary.  His Axis IV diagnosis noted that he had total 
occupational and social impairment due to his PTSD symptoms.  
His GAF score was 40, currently, with a GAF of 55 in the past 
year.  It was recommended that he continue his current 
medication regimen and that he attend Trauma Survivors 
Anonymous meetings for further support.  Under DSM IV 
criteria, a GAF score of 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, or school, family relations, 
judgment, thinking, or mood.

On the basis of the above, the RO issued a rating decision in 
April 1998 which granted an increased rating for his PTSD 
from 50 to 100 percent under Diagnostic Code 9411, effective 
from February 26, 1998, the date of his aforementioned 
outpatient clinic visit.  The appellant has since perfected 
an appeal with regard to the effective date assigned for this 
rating.  He has argued on appeal that his 100 percent rating 
should be retroactive to January 11, 1996, when he testified 
at his hearing held at the RO.

As noted above in the Introduction, this case was appealed to 
the Court and the Board's decision of March 1999 was vacated 
pursuant to a Joint Motion for Remand, as adopted by an Order 
of the Court issued in October 1999.  The Joint Motion for 
Remand indicated that the Board's decision of March 1999 did 
not provide adequate reasons and bases in support of the 
denial of earlier effective dates for the award of disability 
compensation for the appellant's PTSD with regard to the 
following medical evidence:
? A clinical finding made in the report of the May 1996 VA 
examination that noted that the appellant's affect was 
profoundly constricted and reflected emotional numbing to 
a significant degree.

? A statement made in a January 1997 VA counseling report 
regarding the fact that the appellant was noted to be 
unable to function in the workplace or effectively in the 
community.

? Clinical findings made in the report of a March 1997 VA 
examination that noted that the appellant was "socially 
isolated," that he had left his latest job because of a 
dispute with his employer, and that his level of 
vocational, social and industrial adjustment was seriously 
impaired, resulting in a GAF score of 41.  The Joint 
Motion for Remand indicated that the Board did not 
adequately address the significance of this GAF score 
within the context of an increased rating.

The Board will address the matters raised by the Joint Motion 
for Remand in turn, as set forth below.

In February 2000, the appellant was advised by letter from 
the Board of his right to submit additional evidence or 
argument in support of this appeal within 90 days of the date 
of the letter.  No additional evidence was received, but the 
appellant's representative provided further argument in 
support of the claim by brief prepared in February 2000.  As 
there is no need for further development of the claim at the 
RO level, the Board will proceed to a disposition addressing 
the merits in accord with the stipulations of the Court-
adopted Joint Motion for Remand.

II.  Analysis

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase[] of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
Section 5110(b)(2) of title 38, United States Code, provides 
otherwise by stating that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."

Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:
Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.
(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court stated further 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  In a 
subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).
As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were addressed by the VA's General Counsel in a 
precedent opinion issued in September 1998.  See VAOPGCPREC 
12-98, 63 Fed. Reg. 56704 (1998).
The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  In this situation, the General Counsel held that 
when a veteran submits a claim alleging an increase in 
disability within the one year prior to receipt of the claim 
and medical evidence substantiates the increased disability, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at para. 5.  With respect 
to this holding, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability, as explained in 
Harper, supra.  Id. at para. 2 (emphasis added).

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, 
which states that, when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the "effective 
date will be as though the former decision had not been 
rendered."  Id. at para. 6.  Regarding this question, the 
General Counsel held (1) if a rating agency or other agency 
of original jurisdiction issues a decision denying a claim 
for increased rating, new and material evidence would be 
required to reopen such a decision within the one-year appeal 
period or prior to an appellate decision, and 
section 3.400(q)(1)(i) would govern the determination of the 
effective date for the increased rating, and if so (2) the 
plain language of 38 C.F.R. § 3.400(q)(1)(i) supports the 
conclusion that the effective date for an increased rating 
based upon new and material evidence submitted during the 
appeal period or prior to an appellate decision is the date 
of claim or the date on which the evidence shows entitlement, 
whichever is later.  Id. at paras. 9 & 12.
Thus, if section 3.400(q)(1)(i) is for application in the 
case, the former decision regarding the claim for increased 
rating is considered a legal nullity, and the claim must be 
regarded as an original claim for an increased rating.  Id.  
The statutory provision and regulations governing the 
effective date of an original claim for increased rating, 38 
U.S.C. § 5110(a) and 38 C.F.R. § 3.400(o)(1), must be 
applied.  Id.

Initially, the Board will address the matter of the "date of 
claim" as that term is germane to this procedurally complex 
case.  For the reasons set forth below, the Board finds that 
the effective date issue presently on appeal stems from the 
appellant's continuous prosecution of his reopened claim for 
service connection for PTSD filed in March 1994.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level/effective date 
assigned for the disability); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

As described above, the appellant filed a VA Form 21-4138 on 
January 8, 1997, within one year of the RO's July 1996 rating 
decision that granted service connection for PTSD and 
assigned a 30 percent rating effective from the date of 
receipt of his reopened claim - March 4, 1994.  In his 
statement received on January 8, 1997, he clearly expressed 
dissatisfaction with the 30 percent rating assigned for his 
PTSD.  Hence, rather than construing this statement as a new 
claim seeking an increased rating, the Board finds that the 
appellant's appeal from the March 1994 claim to reopen 
remained in appealed status with the timely filing of Form 
21-4138 on January 8, 1997, in response to July 1996 rating 
decision.  See e.g. AB v. Brown, 6 Vet. App. 35 , 38 (1993) 
(a claim remains in controversy where less than the maximum 
available benefit is awarded and the veteran continues to 
disagree with the decision).

Likewise, the Board finds that the appellant's claim seeking 
an earlier effective date for the award of a 100 percent 
rating for his PTSD stems from his reopened claim filed in 
March 1994 because he filed a timely notice of disagreement 
with the effective date issue following the issuance of the 
RO's April 1998 rating decision that assigned the 100 percent 
rating effective from February 26, 1998.  In effect, the 
claim that is now before the Board has remained in 
continuously prosecuted status since the appellant perfected 
an appeal of his claim filed on March 4, 1994, seeking to 
reopen a previously denied claim for service connection for 
PTSD.

In light of the procedural history of this case, the 
application of 38 C.F.R. § 3.400(q)(1)(i) rather than 38 
C.F.R. § 3.400(o)(2), as interpreted by the General Counsel 
in VAOPGCPREC 12-98, controls the disposition of the appeal 
for the increased ratings of 50 and 100 percent assigned 
following the grant of service connection for PTSD and the 
assignment of the original disability rating of 30 percent.  
As stated by the General Counsel in VAOPGCPREC 12-98, section 
3.400(o)(2) applies to a situation where a veteran files a 
claim for an increased rating (to be contrasted from a claim 
filed to reopen for service connection, as occurred in this 
case) alleging an increase in disability within the one year 
prior to VA's receipt of his claim and a subsequent VA 
examination or other medical evidence substantiates the 
increase in disability.

The situation contemplated for application of section 
3.400(o)(2) is not germane to the facts in this case.  
Rather, the appellant's appeal, continuously prosecuted from 
the grant of service connection for PTSD by rating decision 
in July 1996 and assignment of the original 30 percent 
rating, and then from the 50 and 100 percent ratings later 
granted, is in fact an appeal of the effective date of an 
original claim for an increased rating that involved multiple 
submissions of new and material evidence prior to a final 
appellate decision by the Board.

Thus, in light of the events that transpired during the 
lengthy course of this appeal, namely, the award of staged 
ratings - 30 percent effective from March 4, 1994, 50 percent 
effective from January 8, 1997, and finally, the award of a 
100 percent rating effective from February 26, 1998, the 
Board finds that the appellant's appeal of the effective date 
of this original claim for an increased rating requires 
application of 38 C.F.R. § 3.400(q)(1)(i) to determine the 
appropriate effective date for the increased ratings 
assigned.  

To reiterate, section 5110(a) of title 38, United States 
Code, provides that "[u]nless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase[] of compensation . . . 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  Section 3.400(o)(1) of the regulations states 
that an increased rating shall be effective from date of 
receipt of claim or date entitlement arose, whichever is 
later.  This rule is the same for reopened claims pursuant to 
38 C.F.R. § 3.400(r) (1999).

In view of the foregoing, the Board must now review the 
medical evidence in light of the pertinent rating criteria to 
determine the appropriate effective dates for the "staged" 
increased ratings assigned in this case - the original 30 
percent awarded effective March 4, 1994, the 50 percent 
awarded effective January 8, 1997, and the 100 percent 
awarded effective February 26, 1998.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are intended to approximate the degree 
of impairment which a particular disability imparts to a 
veteran.  These ratings are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 C.F.R. § 4.1 (1999).  As indicated 
above, the appellant's service-connected PTSD was awarded an 
increased rating from 30 to 50 percent by rating decision in 
July 1997, and subsequently, was awarded the maximum 
schedular evaluation, 100 percent, under Diagnostic Code 9411 
by rating decision in April 1998.  The rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq. were amended in 
November 1996.  As amended, all mental disorders, whether 
diagnosed as schizophrenia, major depression or PTSD, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders."  38 C.F.R. § 4.130 (1999).  As 
amended, the regulation reads as follows for the 30, 50, 70 
and 100 percent ratings:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

However, as the above-cited rating criteria were amended 
during the pendency of this appeal, the Board must analyze 
whether the appellant would be entitled to an earlier 
effective date for his increased ratings under the old 
criteria.  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

VA's General Counsel provided additional guidance with 
respect to this matter in March 1997, holding that questions 
regarding whether the amendments to the rating schedule for 
mental disorders were more beneficial to claimants than the 
previously-existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97, 62 Fed. Reg. 37953 
(1997).

Prior to November 1996, the schedular criteria for the 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:
Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

After reviewing the medical record during the pertinent time 
periods together with the criteria set forth under the 
applicable Diagnostic Code, the Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 30 percent prior to March 4, 1994, 50 
percent prior to January 8, 1997, or 100 percent prior to 
February 26, 1998, under either the old or revised rating 
criteria cited above.  The Board will address these ratings 
and effective dates in sequence.

Grant of 30 percent rating effective from March 4, 1994

As indicated above, clinical findings on the VA psychiatric 
examination conducted in May 1996 confirmed the presence of 
PTSD related to the appellant's Vietnam combat experiences.  
As a result, the RO granted service connection for PTSD by 
rating decision in July 1996, and awarded a 30 percent rating 
effective from the date of receipt of the reopened claim - 
March 4, 1994.  See 38 C.F.R. §§ 3.400(b)(2), (r) (1999).  
Prior to March 4, 1994, the evidence does not confirm a 
diagnosis of PTSD related to his wartime stressors or show 
that his PTSD was more than 30 percent disabling.

The medical reports of Dr. Scarbrough reflect that the 
appellant was examined on March 1, 1994, and diagnosed with 
PTSD based on anxiety nightmares.  However, no details were 
provided concerning the content of these nightmares.  
Subsequently, in August 1994, the appellant was examined on a 
VA psychiatric examination, at which time a diagnosis of 
generalized anxiety disorder, rule out PTSD, was made.  Thus, 
when the RO initially denied reopening his claim for service 
connection for PTSD in October 1994, the evidence did not 
reflect a clear diagnosis of PTSD that would allow service 
connection to be granted under the version of 38 C.F.R. 
§ 3.304(f) in effect at that time.

When service connection and the original 30 percent rating 
was later granted during the pendency of the appeal on the 
reopened claim, the evidence before the RO showed only that 
the appellant's GAF score established on the August 1994 VA 
examination was 80, which represents no more than slight 
overall impairment due to his psychiatric problems.  Further, 
the record before the RO in July 1996 indicated that the 
appellant was still working, as noted in the VA outpatient 
reports dated in June/July 1995.

Specifically, a preponderance of the evidence cited above was 
against "considerable industrial impairment" under the old 
rating criteria as evidence before the RO in July 1996 
indicated that he was employed during most of the 1994-96 
time period.  This fact, combined with the balance of the 
clinical findings noted on the 1994 and 1996 VA examinations 
and the 1995 outpatient records, which when read together 
showed no more than slight to moderate impairment due to his 
psychiatric symptoms, were insufficient to demonstrate that 
he was more than 30 percent disabled under old version of 
Code 9411 when this rating was assigned effective from March 
4, 1994.

Further, the clinical findings cited above were clearly 
insufficient to support the "next disability level" of 50 
percent under the revised rating criteria as it was not then 
demonstrated by the medical evidence that his psychiatric 
symptoms were consistent overall for the 50 percent criteria 
which as noted above include flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The May 1996 VA examination showed that his 
affect was impaired and the June 1995 outpatient report noted 
that he was experiencing PTSD-type symptoms (nightmares and 
flashbacks), but overall, the evidence cited above did not 
reflect a clinical picture manifested by many of the other 
elements which demonstrate more severe ratable psychiatric 
impairment such as impairment of speech, evidence of panic 
attacks, difficulties in understanding complex commands, 
memory impairment, impaired judgment, and impaired abstract 
thinking.  When read together with the relatively innocuous 
results of the 1994 VA examination, the 1995 outpatient 
report and the 1996 VA examination simply do not support a 
higher rating above 30 percent under the revised criteria.

In addressing the matters raised in the Court-adopted Joint 
Motion for Remand of October 1999, the Board notes that while 
the May 1996 VA examination included clinical findings 
showing that the appellant's affect was "profoundly 
constricted" and reflected emotional numbing to a 
significant degree, it was also noted on that examination 
that he was free from any psychosis, that he appeared 
oriented in all three spheres, and that he showed no gross 
disturbance of insight or judgment.  Further, he was found to 
be competent to receive and manage funds.  As noted above, a 
GAF score was not provided, most likely because the May 1996 
examination was conducted for purposes of determining the 
diagnosis of PTSD rather than evaluating a presently service 
connected disability.  And, while the May 1996 examination 
report noted that he was divorced and living alone, the 
applicable regulations under Part 4, both the old and revised 
versions, contain essentially similar provisions stating that 
ratings shall not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.129 (1996), § 4.126(b) (1999).

Hence, the Board finds that for purposes of entitlement to 
greater than the 30 percent original rating, the references 
to constricted affect and emotional numbing noted on the May 
1996 VA examination are by themselves insufficient to support 
a higher disability rating.  The probative value of these 
findings as far as a higher disability rating is concerned 
are found by the Board to be compromised not only by the 
balance of the clinical findings noted on that examination 
but also by the other relevant evidence cited above that was 
before the RO in July 1996.  In summary, the overall 
disability picture shown by the entire evidentiary record 
before the RO at that time did not reflect a greater degree 
of impairment under the schedular standards than accorded by 
the 30 percent rating assigned.

In view of the foregoing, application of 38 U.S.C.A. 
§ 5110(a) to the facts presented here would not allow an 
effective date for the award of the 30 percent rating 
". . .  earlier than the date of receipt of application 
therefor," which would be March 4, 1994.  Further, under the 
applicable regulations, a 30 percent rating prior to March 4, 
1994, would clearly not be in order considering that the 
award of service connection for PTSD at that rating level was 
not established until July 1996 based on the results of the 
May 1996 VA examination.  In essence, entitlement arose for 
PTSD after March 4, 1994, not before that date, and 
therefore, the RO awarded the greater benefit by assigning 
the 30 percent rating back to the date of reopened claim.

Award of increased rating to 50 percent from January 8, 1997

There is no basis to award an effective date earlier than 
January 8, 1997, for the award of a 50 percent rating by 
rating decision in July 1997.  Section 3.400(q)(1)(i) 
contemplates a situation where an effective date is assigned 
the date of claim or when entitlement arose, whichever is 
later.  In this case, the RO granted the greater benefit by 
assigning an effective date of January 8, 1997, the date it 
received the appellant's Form 21-4138 requesting 
consideration of a rating higher than 30 percent originally 
assigned.  As noted above, the Board has construed this form 
as the appellant's timely filed notice of disagreement to the 
original rating, and hence, this appeal of the effective 
dates assigned for staged ratings stems from an appeal of an 
original claim for an increased rating.  Nevertheless, 
although new and material evidence was submitted during the 
lengthy appeals period that followed, a rating of 50 percent 
is not shown to be warranted prior to January 8, 1997.

As indicated above, the medical evidence in this case 
reflects that the RO based its award of an increased rating 
to 50 percent on the results of the VA psychiatric 
examination conducted in March 1997.  On that examination, 
the appellant was diagnosed with PTSD, described as chronic, 
severe, and with increased levels of nightmares and sleep 
disturbances.  The examiner stated that his level of 
vocational, social, and industrial adjustment at the time of 
that examination was seriously impaired and therefore, 
assigned a GAF score of 41, representative of serious 
symptoms (e.g., suicidal ideations, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, while the appellant 
did not have any reported "serious symptoms" at the time of 
the 1997 examination, it was noted that he was socially 
isolated and that he had recently left his last job at a 
salvage plant because of a dispute with the owner.  He stated 
that had been employed in that capacity for one year.
Additional "new and material" evidence received during the 
appeals period which was before the RO when it granted the 50 
percent rating in July 1997 included VA outpatient reports 
dated from January 1996 to January 1997.  In summary, these 
reports indicated that the appellant was seen for medication 
management and counseling every other month for control of 
his PTSD.  The January 1996 report showed that he was still 
working in a lumbar yard.  The impression was PTSD.  When 
next seen in March 1996, it was noted that he was doing 
fairly well.  The additional reports dated through January 
1997 showed that he was seen every other month for medication 
refills.  However, the January 1997 report indicated that he 
was seen on the sixth of that month for an exacerbation of 
his PTSD due to the stress of the holiday season and 
anniversary trauma from his Vietnam experience.  It was noted 
that he was not functioning well in his community and 
interpersonal relationships at that time.

Applying either the old or revised rating criteria, the 
aforementioned medical findings do not support assignment of 
the 50 percent rating prior to January 8, 1997.  As mentioned 
above, the old criteria in existence as of November 1996 
contemplated "considerable" impairment in one's ability to 
establish and maintain effective or favorable relationships 
with people, causing reductions in reliability, flexibility 
and efficiency levels so as to result in considerable 
industrial impairment.  The revised criteria provide a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

When these criteria are matched against the facts in this 
case, the Board finds that the RO granted the greater benefit 
by assigning the 50 percent rating effective January 8, 1997, 
because those criteria were not actually shown by the medical 
evidence until the March 1997 VA examination.  While it is 
not disputed that he was impaired by his PTSD prior to that 
examination, the aforementioned VA outpatient reports are 
insufficient by themselves to support entitlement to the 50 
percent rating.  These reports show a relatively uneventful 
course of his PTSD from January 1996 until he had the holiday 
crisis/anniversary trauma exacerbation in January 1997.  
Moreover, although the record showed that he stopped working 
at the salvage yard in August 1996, he did contact painting 
on his own into 1997.

The Board finds that the reference in the January 1997 
counseling report that the appellant was "unable to function 
in the workplace or effectively in the community" must be 
read in context with the other contemporaneous evidence for 
purposes of this earlier effective date claim.  As noted 
above, when the appellant was examined in March 1997, he 
stated that he had recently left his last job because of a 
dispute with his employer.  However, it was then reported 
that he had worked at this job for a year, which in light of 
the other evidence in the file, indicated that he must have 
worked at the salvage yard from approximately August 1995 to 
August 1996 (when he quit), and that thereafter, he was self-
employed doing contact painting into 1997.  Hence, it appears 
based on the evidence as a whole that rather than being 
"unable" to function, he was still functioning to some 
degree in the workplace when seen for a holiday exacerbation 
of his PTSD on January 6, 1997.  Accordingly, for rating 
purposes, the Board finds that it was not then shown that a 
factually ascertainable increase in his PTSD disability to 
the "next disability level" had occurred.  Hazan v. Gober, 
10 Vet. App. at 520.

Pertinent regulations under the general rating policy of 38 
C.F.R. Part 4 provide that the rating schedule is primarily a 
guide to assign percentage ratings which represent average 
impairment in earning capacity and that therefore, it is the 
responsibility of the rating specialist to interpret medical 
reports in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the 
current rating may accurately reflect the elements of the 
disability present.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  In 
view of these general policy criteria, it appears that a 
single clinical finding will in most cases be insufficient to 
support an increased rating if it is not consistent with the 
entire evidentiary record.  This policy is also emphasized in 
other regulatory provisions in Part 4 which indicate that, 
notwithstanding enumerated rating criteria, in the 
application of the rating schedule to the particular facts in 
a case, "coordination of [the] rating with impairment of 
function will, however, be expected in all instances."  See 
38 C.F.R. § 4.21 (1999).

In view of the foregoing, the above-cited clinical findings 
noted in the January 1997 outpatient report must be 
considered in context with the other relevant evidence.  
Hence, the singular reference in this report to the 
appellant's ability to function does not demonstrate an 
ascertainable increase to the 50 percent rating under the old 
or revised criteria prior to the March 1997 VA examination.  
As indicated above, although the appellant in 1996 was 
definitely experiencing difficulties in work and social 
settings due to his PTSD, he was nevertheless able to 
maintain employment throughout most of 1996 and thereafter, 
to engage in self-employed contracting work into early 1997.  
Therefore, it is not actually shown by the evidence that he 
was "unable" to function in the workplace as noted on the 
January 1997 report, a term which the Board believes a 
reasonable interpretation would mean that he was incapable of 
working and was therefore, unemployable.  The bottom line 
here is that the evidence does not demonstrate an increased 
level of impairment caused by an inability to function in the 
workplace, i.e., unemployment, in 1996, or prior to March 
1997 when a definite increase in the severity of his 
condition was noted on the VA examination conducted at that 
time.  When read together with the balance of the clinical 
findings reported by the medical evidence during this period, 
which as stated above did not show a clear-cut worsening 
disability picture until the March 1997 VA examination, the 
Board finds that a preponderance of the evidence is against 
entitlement to a 50 percent rating prior to January 8, 1997.

Thus, for purposes of the rating criteria, an actual increase 
in the appellant's PTSD is not clinically seen until the 
March 1997 examination when the examiner concluded that he 
had an increase in his disability due to nightmares and sleep 
disturbance.  Hence, as with the 30 percent rating, 
entitlement to the 50 percent rating arose at the later point 
in time - the March 1997 VA examination.  Accordingly, with 
the grant of the greater benefit - the January 8, 1997 
effective date - application of 38 C.F.R. § 3.400(q)(1)(i) 
provides no basis to award an effective date earlier than 
assigned for the 50 percent rating.
With regard to the Joint Motion for Remand's reference to the 
Board's failure to adequately address the clinical finding 
that the appellant was "socially isolated" and the GAF 
score of 41 noted on the March 1997 VA examination report, 
since the clinical findings on this examination, which by 
necessity included the GAF score, were considered by the RO 
to support an ascertainable increase in the appellant's PTSD 
to the "next disability level" of 50 percent when this 
examination report was reviewed in the July 1997 rating 
decision, see Hazan, supra, there does not appear to be any 
further need to discuss the significance of this GAF score in 
the context of this earlier effective date claim.  As stated 
above, the RO granted a greater benefit when it assigned the 
increased rating of 50 percent effective from the appellant's 
January 8, 1997 Statement in Support of Claim, a date which 
preceded the actual ascertainable increase shown by the March 
1997 examination findings.  Hence, in light of the Board's 
previous discussion of the other relevant evidence which 
predates the March 1997 VA examination, none of which showed 
impairment above the 30 percent level under the old or 
revised rating criteria, there is no basis for an earlier 
effective date for the 50 percent rating absent clear and 
unmistakable error in the July 1997 rating decision, which is 
not at issue here.

Award of 100 percent rating from February 26, 1998

As indicated above, clinical findings reported at the time of 
the appellant's February 26, 1998, outpatient visit showed 
that he had a serious exacerbation of his PTSD symptoms, and 
on the basis of this report, the RO awarded a 100 percent 
rating effective February 26, 1998.  At that time, it was 
reported that he had severe ongoing anxiety with many PTSD-
type symptoms, including numbing of emotional responsiveness, 
and that he engaged in strange behavior such as diving to the 
floor during the course of the outpatient visit upon hearing 
news that a tornado was going to touch down in the vicinity.  
However, although the record in this case reflects that the 
appellant's PTSD was significantly disabling prior to 
February 1998, the evidence does not demonstrate that this 
disorder was 100 percent disabling within the applicable time 
period (from January 8, 1997 to February 26, 1998).

The "new and material" evidence received during the appeal 
period that followed the RO's grant of the 50 percent rating 
in July 1997 consisted only of additional VA outpatient 
reports showing clinic visits in June 1997, October 1997, 
January 1998 and the aforementioned February 1998 visit.

The January 1998 report provides no basis to show entitlement 
to 100 percent rating because the appellant had no complaints 
referable to his PTSD at that time.

The October 1997 report reflects that the appellant had some 
increased vegetative signs of depression as well as "ongoing 
severe anxiety," but it was also noted that he was 
continuing to look for suitable employment despite his 
difficulties and that as far as his interpersonal 
relationships were concerned, he was in a supportive 
relationship with a woman who he planned to marry.  In fact, 
the report goes on to document that after undergoing a brief 
separation the prior summer, he got back together with this 
woman because he found their separation intolerable.  The 
appellant further reported that the woman was very supportive 
and that he was able to talk about his feelings with her.  In 
the opinion of the Board, these findings do not correspond to 
the criteria for a 100 rating under either the old or revised 
schedule.  A 100 percent rating under the old criteria 
contemplates a situation where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  In addition, 
the criteria call for totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or demonstrably unable to 
maintain or retain employment.  While the appellant was 
unemployed when seen in October 1997, he was still trying to 
find work.  Moreover, he certainly was not totally isolated 
by virtue of the fact that he was in a supportive 
relationship.  In addition, the October 1997 report showed no 
evidence of psychoneurotic symptoms resulting in a retreat 
from reality.  Although the appellant reportedly had strong 
religious beliefs, it has never been shown that he has been 
completely out of touch with reality.  Thus, the Board finds 
that entitlement to a 100 percent rating under the old 
criteria was not shown on October 8, 1997.
Similarly, the revised criteria for a 100 percent rating were 
not shown on October 8, 1997.  As detailed above, the revised 
criteria require that the evidence show total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  As mentioned above, the tell-tale 
signs of total psychotic disablement under the revised 
criteria are not evident; the appellant was not out of touch 
with reality at the time of this visit in October 1997, and 
although he was unemployed, he did not have "total 
occupational and social impairment" in light of his job 
hunting and marriage plans.

Regarding his June 1997 visit to the outpatient clinic, the 
Board finds that a 100 percent rating under the old or 
revised criteria was not shown at that time as well.  At that 
time, the appellant had a bad nightmare the previous night 
after seeing his father's gun earlier that day.  However, he 
reported his plans to marry and stated that he prayed over 
this decision with the help of his fellow parishioners in his 
church.  In addition, it was noted that he was being 
compliant with his medication regimen and that he was not 
using drugs or alcohol to self-medicate.  Although he was not 
working, his diagnosis was essentially the same as reported 
in October 1997 except that the examiner left out the word 
"severe" when describing his "ongoing depression."  Hence, 
these findings clearly did not meet the above-cited criteria 
for a 100 percent rating as his condition was less disabling 
at that point compared to the later findings reported in 
October 1997 and February 1998.

In view of the foregoing, the other evidence of record which 
predates the February 1998 outpatient report, although not 
technically "new and material" within the context of 38 
C.F.R. § 3.400(q)(1)(i), would clearly be insufficient to 
support entitlement to an earlier effective date for the 100 
percent rating under the old or revised criteria in light of 
the clinical findings and description of his PTSD noted in 
the VA outpatient reports dated from June 1997 through 
January 1998.  Although the March 1997 VA examination 
reflected a finding of social isolation and a GAF score of 
41, which corresponds to the examiner's opinion at that time 
that the appellant was "seriously impaired," for purposes 
of this earlier effective date issue, these findings, when 
considered within the context of all the evidence under terms 
of the general rating criteria under Part 4 of 38 C.F.R. 
cited above, do not support entitlement to an earlier 
effective date for the 100 percent rating.  Notwithstanding 
the increased level of impairment of the appellant's PTSD 
shown on the March 1997 examination, when these findings are 
read together with the subsequent June 1997 to January 1998 
outpatient reports, an increased level of disability matching 
the old or revised 100 percent criteria is clearly not shown 
given the relative clinical stabilization and absence of more 
severe psychiatric impairment noted by these outpatient 
reports.  Hence, a preponderance of the evidence is against 
entitlement to the 100 percent rating prior to the February 
1998 effective date assigned.

Accordingly, application of 38 C.F.R. § 3.400(q)(1)(i) 
provides no basis to award an effective date earlier than 
assigned for the 100 percent rating as well.  The appellant's 
contentions have been considered; however, for the purpose of 
evaluating the disability under the schedular criteria, the 
Board must rely on the clinical findings of record and the 
applicable legal criteria.  Prior to the February 1998 
outpatient report, there is no evidence of "total 
occupational and industrial impairment" as that term is 
defined under the old or revised rating criteria.

Having found the preponderance of the evidence to be against 
entitlement to effective dates earlier than those assigned in 
this case, as fully detailed above, it follows that the 
negative evidence is not in such a state of equipoise with 
the positive evidence as to otherwise allow the claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


ORDER

Entitlement to an effective date earlier than March 4, 1994, 
for the award of a 30 percent rating for the appellant's 
service-connected psychiatric disorder (PTSD) is denied.
Entitlement to an effective date earlier than January 8, 
1997, for the award of an increased rating from 30 to 50 
percent rating for the appellant's PTSD is denied.

Entitlement to an effective date earlier than February 26, 
1998, for the award of an increased rating from 50 to 100 
percent rating for the appellant's PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

